DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 3/5/2020.
Claims 1-9 are pending.
Claims 1-9 are rejected.

aPriority
6.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 8/6/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
7.	The information disclosure statements (IDSes) submitted on 3/5/2020 and 6/8/2021 zre in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites “…a plurality of drive boxes connected via a network to a computer drive that transmits a command for data read or data write, each of the drive boxes each being mounted with a drive that is a storage device…” (independent claim 1, lines 2-5).  As a preliminary matter, the Examiner notes that while the claims are read in view of the specification, any features or limitations described in the specification are not to be imported into the claims.  That being said, the Examiner is unclear whether the claimed “plurality of drive boxes” are each connected via a network to a computer device; furthermore, the Examiner is uncertain as to the meaning of “each of the drive boxes each being mounted with a drive that is a storage device.”  For the sake of examination, the Examiner has interpreted the recitation of “…a plurality of drive boxes connected via a network to a computer drive that transmits a command for data read or data write, each of the drive boxes each being mounted with a drive that is a storage device…” to mean “…a plurality of drive boxes that are each connected to each other via a network to a computer drive that transmits a command for data read or data write, each of the drive boxes comprising a drive that is a storage device…”  Dependent claims 2-9, which are ultimately dependent from independent claim 1, are rejected for carrying the same deficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135